Citation Nr: 1722476	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee limitation of extension.

2.  Entitlement to an increased rating in excess of 10 percent for right tibia subluxation.

3.  Entitlement to service connection for left knee arthritis, as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from January 1969 to January 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  The Board Hearing Transcript (Tr.) of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's right knee extension is not limited to 15 degrees.

2.  The Veteran's right tibia subluxation does not rise to a moderate level of recurrent subluxation or instability.

3.  The Veteran's left knee arthritis was neither caused nor aggravated by the Veteran's right knee disability; and it was not incurred in service, within one year of service, or otherwise related to service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess for 10 percent for right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

2.  The criteria for a rating in excess for 10 percent for right tibia subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

3.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, no notice or due process issues have been raised by the Veteran or his representative upon return of this case to the Board.

In December 2015, VA sent a development letter requesting signed disclosure release forms in order to obtain treatment records from other private health care providers.  The Veteran never authorized VA to obtain these records on his behalf or provided them himself, and thus, VA has properly discharged its duty to assist in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).


II. Increased Ratings 

The Veteran has contended that his right knee disabilities have worsened and warrant increased ratings.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board has considered whether separate ratings for different periods, based on the facts found, are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding claims, the Board must evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board must provide reasons and bases for its decision, there is no need to discuss each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis need only focus on evidence necessary to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was first granted entitlement to service connection for right knee injury residuals in an April 1971 rating decision with a 10 percent evaluation, effective January 21, 1971, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  DC 5257 provides for a 10 percent disability rating for slight recurrent subluxation or lateral instability of the knee.

In October 2010, the Veteran was afforded a VA examination, where he demonstrated limitation of motion of his right knee.  As a result, the RO issued a September 2011 rating decision that continued the Veteran's 10 percent evaluation, but changed the corresponding DC to 5261, which concerns limitation of extension of the knee.  38 C.F.R. § 4.71a, DC 5261.

In a June 2015 Decision and Remand, the Board noted that separate ratings under diagnostic codes concerning the knee may be assigned for disabilities of the same joint, provided that symptomology is neither duplicative or overlapping.  See VAOPGGCPREC 9-04; 69 Fed. Reg. 59,000 (2004); 38 C.F.R. § 4.14.  The Board thus restored the Veteran's 10 percent rating for the right tibia subluxation in addition to maintaining a separate 10 percent rating for the right knee limitation of extension as secondary to the service connected right tibia subluxation.  The Board remanded the case for development to determine whether either of the ratings warranted an increase beyond 10 percent in response to the Veteran's claims that his right knee disability had worsened.  Board Hearing Tr. 6-8.  The record indicates the RO completed such development and the case is again before the Board.

a. Right Knee Limitation of Extension

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran is currently in receipt of a 10 percent rating for right knee limitation of extension, and he has contended that his range of motion has worsened.  Thus, the Board must determine whether the Veteran's right knee extension is limited to 15 degrees, the amount of limitation required for the next higher rating of 20 percent.

At an October 2010 VA examination, the Veteran demonstrated full right knee extension to 0 degrees, however, pain was noted and crepitus was felt throughout the maneuver, which warranted a minimal compensable rating.  38 C.F.R. § 4.59.  Repetitive use testing caused pain and fatigue, but no further decrease in motion.

The Veteran's most recent May 2016 VA examination reflects that the Veteran demonstrated right knee extension of 125 to 5 degrees (out of 140 to 0).  Pain was noted but did not amount to functional loss.  Crepitus was noted.  No loss in strength was noted.  The Veteran was able to perform repetitive use testing without functional loss.  Complaints of flare-ups upon overexertion were noted.  

The Board notes that the Veteran demonstrated limitation of flexion in the right knee at both examinations, however, such limitation did not approach a compensable level.  Thus, a separate rating for limitation of flexion is unwarranted.

Additionally, while issues with arthritis of the right knee have been raised by the record, ratings for degenerative arthritis cannot be combined with ratings based on limitation of motion in this case.  See DC 5003.

The Board also notes the Veteran's previous contentions concerning his October 2010 VA examination.  Specifically, the Veteran contended that range of motion testing was all done visually and that he was unable to complete the tests conducted by the examiner.  The Board may presume that VA medical staff competently discharged their duties, and the Veteran's own lay judgment is not adequate to rebut this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009); Hilkert v. West, 12 Vet. App. 145 (1999).  Moreover, the May 2016 VA examination made similar findings to this examination report, and thus there are two examinations that provide ranges of motion that fall under the same disability evaluation.  

Ultimately, the evidence of record does not indicate that the Veteran's right knee extension was limited to 15 degrees at any period, which is the amount of limitation required for the next higher rating of 20 percent.  The Veteran's extension is well within the limits contemplated by his current schedular rating.  Although pain is noted, medical evidence establishes that it does not amount to functional loss.  The Board thus finds the evidence preponderates against the Veteran's claim for an increased rating in excess of 10 percent for his right knee limitation of extension.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Right Tibia Subluxation

Under DC 5257, which contemplates recurrent subluxation or lateral instability of the knees, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is currently in receipt of a 10 percent rating for right tibia subluxation under DC 5257.  Therefore, the Board must determine whether the Veteran's right tibia subluxation presents recurrent subluxation or lateral instability at a moderate level-the level of severity required for the next higher rating of 20 percent.

At the October 2010 VA examination, the Veteran reported his right knee would give out about twice a month, but he had been able to catch himself before falling thus far.  The Veteran also reported difficulty with aspects of daily living such as donning certain types of clothing, negotiating staircases, and standing at length.  However, the October 2010 examiner conducted stability testing and noted no instability present at the time of examination.

The May 2016 VA examination noted no recurrent subluxation, instability, or anklyosis, however, the examiner noted that the Veteran reported regularly using a cane for balance.  Regardless, the May 2016 examiner found that none of the Veteran's disabilities impacted his ability to perform any type of occupational task such as standing, walking, lifting, and sitting.

The Board also notes the Veteran's reports of issues of instability in support of his claim such as difficulty climbing stairs and carrying groceries, and episodes of his right knee "going out of place" thereby causing falls.  August 2010 Statement in Support of Claim; Board Hearing Tr. at 9.  The Veteran reported that instances of falling had not occurred for a long time as of his hearing.  Tr. at 9.

Based on the record, the Board finds that the Veteran's right tibia subluxation has not worsened beyond the 10 percent rating he currently receives for slight lateral instability or recurrent subluxation.  The Board acknowledges the Veteran's testimony to his issues with instability, yet finds that the Veteran's current schedular rating adequately encompasses the scope of the Veteran's right tibia subluxation disability based on competent medical evidence.  Specifically, the Board notes that at the October 2010 VA examination, testing was negative for instability and likewise for the May 2016 VA examination.  Even taking into account the Veteran's reports of instability discussed previously, the Board finds the probative evidence of record does not present a disability picture that rises to the level of moderate instability or subluxation, as the Veteran is capable of completing the daily tasks of ordinary life, albeit with some difficulties that are contemplated by his current schedular rating.

The Board finds that the evidence of record preponderates against an increased rating of 20 percent under DC 5257.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for Left Knee Arthritis as Secondary to Service Connected Right Tibia Subluxation

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic disability (including arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases  may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran has a left knee disability diagnosed as arthritis.  See October 2010 VA Examination.  In August 2010, the Veteran submitted a claim for service connection of his left knee as secondary to his service connected right knee.  The Veteran claimed that he began having issues with his left knee from an altered gait and favoring his left leg due to pain in his right knee.

The October 2010 VA examination also addressed the Veteran's left knee disability.  At the examination, the Veteran reported that his left knee began hurting fifteen years prior.  X-Rays revealed minimal to moderate degenerative changes within the left knee.  The examiner opined that it was less likely than not that the Veteran's left knee problems were related to the right knee as there was no documented disparity in leg length and that the Veteran's altered gait was due to bowleggedness.  The October 2010 VA examination was inadequate for VA purposes of determining secondary service connection, however, as it did not address whether the Veteran's left knee could have existed previously and been aggravated by the Veteran's service connected right knee.

The Veteran was thus seen for his May 2016 VA examination.  The May 2016 examiner opined the Veteran's left knee disability was not caused by or its progression aggravated by his service-connected right knee disability.  The examiner provided that knee joints are separate anatomical units and do not affect the other unless there is significant leg length discrepancy of three to six centimeters or more.  The Veteran legs were measured as each being 78 centimeters long.  The examiner noted no in-service documentation of left knee problems.

A November 2012 letter contains a medical opinion that the Veteran's right knee disability caused his altered gait, thereby causing more stress on the left knee.  Additionally, a May 1976 VA examination reveals that the Veteran, while undergoing a compensation exam for his right knee claim, also reported pain and swelling in his left knee due to favoring his right leg.  However, clinical notes indicate that at the May 1976 examination, the Veteran's left knee was largely observed to be normal save for some reported tenderness.

In weighing the probative evidence of record, the Board finds that it is less likely than not that the Veteran's left knee arthritis was caused or aggravated by his right knee disability.  The May 2016 VA examiner provided adequate medical rationale, predicated on physical examination and review of the Veteran's claim file, that supported the opinion that the Veteran's left knee arthritis was unrelated to his right knee disability.  Additionally, the October 2010 examiner reached the substantially the same conclusion, despite not addressing potential aggravation.  Both examiners noted that the altered gait would be caused by a disparity in leg length, and the May 2016 VA examiner took the time to measure the length of the lower extremities to see if there was a discrepancy, and there was not.  The fact that this examiner actually measured the length of the Veteran's legs gives this particular opinion more probative value because of the specific clinical findings.  The May 2016 VA examination outweighs the November 2012 letter in terms of probative value, as the November 2012 letter is essentially a restatement of the Veteran's contention without additional rationale for the conclusion.  

Although not claimed as such, the Board additionally finds that the evidence of record does not support a finding of service connection for left knee arthritis under a direct basis either.  Service treatment records (STRs) are negative for any issues concerning the left knee.  The 1976 VA examination noted reports of pain and swelling in the left knee, but no swelling was present at the time of examination, and radiographic reports indicated that the left knee was normal.  The May 2016 and October 2010 VA examinations opined against any sort of nexus between the Veteran's left knee arthritis and service.  Service connection is similarly unavailable under a presumptive basis, as the Veteran was not diagnosed with the chronic disease of left knee arthritis within service, one year of service, and the record does not demonstrate continuity of symptomatology.  

The Board finds that the evidence preponderates against service connection for the Veteran's left knee arthritis.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee limitation of extension is denied.

Entitlement to an increased rating in excess of 10 percent for right tibia subluxation is denied.

Entitlement to service connection for a left knee arthritis, as secondary to right knee disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


